Case 1:19-cv-02367-ABJ Document 36-8 Filed 12/30/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit F
             Case 1:19-cv-02367-ABJ Document 36-8 Filed 12/30/19 Page 2 of 3
      . II

                                                               U.S. Department of Justice
                                                               Office of Legislative Affairs


Office of the Assistant Attorney General                        Washington, D.C. 20530



The Honorable Robert W. Goodlatte
Chairman                                                                DEC 1 2 2017
Committee on the Judiciary
U.S. House of Representatives
Washington, DC 20515


Dear Chaitinan Goodlatte,
        This responds to your December 5, 2017 request to the Department of Justice
(Department) requesting that the Department provide the Committee with copies of text message
communications between Federal Bureau of Investigation (FBI) employees Peter Strzok and Lisa
Page. We are sending letters and identical enclosures to a number of Congressional Committees
that have made similar requests.
        As you may know, on January 12, 2016, the Department of Justice's Office of Inspector
General (OIG) publicly announced that the OIG would review "allegations that Department or
FBI policies or procedures were not followed in connection with, or in actions leading up to or
related to, the FBI Director's public announcement on July 5, 2016,1 and the Director's letters to
Congress on October 28 and November 6, 2016, and that certain underlying investigative
decisions were based on improper considerations.2" As part of that review, the OIG obtained,
among other things, text messages between Mr. Strzok and Ms. Page.
         The Department expected the documents provided herein to be provided as part of a
completed OIG report. However, public reporting about the existence of the text messages
prompted Congressional Committee requests for the text messages. Please find enclosed an
initial disclosure of approximately 375 text message communications, dated August 16, 2015 to
December 1, 2016, that have been identified as pertinent to the OIG review referenced above.
The enclosed documents contain minimal redactions that protect the privacy interests of third
parties and sensitive law enforcement information, and remove irrelevant information. The
Department continues to review documents and will provide pertinent documents as they become
available.


1 0n that date, then-FBI Director James B. Carney announced that the FBI was recommending to the Department of
Justice that no charges should be filed relating to former Secretary of State Hillary Clinton's use of a private email
server.

2 D0J OIG Announces Initiation of Review, January 12, 2017, available at: https://oigdustice,gov/press/2017/2017-
01-12.pdf
         Case 1:19-cv-02367-ABJ Document 36-8 Filed 12/30/19 Page 3 of 3


The Honorable Robert Goodlatte
Page Two


       As has been publicly reported, Mr. Strzok previously served on the investigative team led
by Special Counsel Robert Mueller. The OIG informed the Special Counsel of the existence of
the enclosed text messages on or about July 27, 2017. Mr. Mueller immediately concluded that
Mr. Strzok could no longer participate in the investigation, and he was removed from the team.
        This extraordinary accommodation of providing the enclosed documents is unique to the
facts and circumstances of this particular matter. The Department appreciates the work of the
OIG on this matter, looks forward to the findings and recommendations arising from that review,
and will take appropriate action as warranted.


                                                   S'ncerely




                                                    ephen E. Bo
                                                   Assistant Attorney General


cc: The Honorable Jerrold Nadler
     Ranking Member


Enclosures
